 1   Daniel Johnson Jr. (No. 57409)
     Mario Moore (No. 231644)
 2   Robert G. Litts (No. 205984)
     DAN JOHNSON LAW GROUP, LLP
 3   400 Oyster Point Blvd., Suite 321
     South San Francisco, CA 94080
 4   Telephone:     (415) 604-4500
     dan@danjohnsonlawgroup.com
 5   mario@danjohnsonlawgroup.com
     robert@danjohnsonlawgroup.com
 6
     Sean P. DeBruine (No. 168071)
 7   1259 El Camino Real, Suite 406
     Menlo Park, CA 94025
 8   Telephone: (650) 269-9140
     sean@debruinelaw.com
 9
     Attorneys for Plaintiff
10   IPSILIUM LLC
11   Sarah E. Piepmeier (SBN 227094)
     Sarah A. Piazza (SBN 293626)
12   Elise S. Edlin (SBN 293756)
     Andrew T. Ohlert (SBN 306443)
13   KIRKLAND & ELLIS LLP
     555 California Street
14   San Francisco, CA 94104
     Telephone: (415) 439-1400
15   Facsimile: (415) 439-1500
     sarah.piepmeier@kirkland.com
16   sarah.piazza@kirkland.com
     elise.edlin@kirkland.com
17   andrew.ohlert@kirkland.com
18   Attorneys for Defendant
     CISCO SYSTEMS, INC.
19
                                  UNITED STATES DISTRICT COURT
20
                                 NORTHERN DISTRICT OF CALIFORNIA
21
                                        OAKLAND DIVISION
22

23   IPSILIUM LLC,                               Case No. 4-17-cv-07179-HSG (DMR)

24                  Plaintiff,
                                                 STIPULATION AND [PROPOSED]
           v.                                    ORDER TO SUSPEND DEADLINES
25
     CISCO SYSTEMS, INC.                         Hon. Haywood S. Gilliam, Jr.
26

27                  Defendant.
28

     Stipulation and [Proposed] Order                  Case No. 4-17-cv-07179-HSG (DMR)
     to Suspend Deadlines
 1           Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff Ipsilium LLC (“Ipsilium”) and
 2   Defendant Cisco Systems, Inc. (“Cisco”) (collectively, “the Parties”) hereby jointly stipulate and
 3   agree as follows, subject to the approval of the Court, to suspend certain deadlines currently in effect
 4   in this matter:
 5           WHEREAS, the Parties have discussed terms under which all claims and counterclaims in
 6   this matter will be resolved and are negotiating a final agreement; and
 7           WHEREAS, the Parties desire to avoid potentially unnecessary time and expense while they
 8   attempt to conclude a final agreement; and
 9           WHEREAS, pursuant to the Parties’ Stipulation, Dkt. No. 89, the deadline for Ipsilium to file
10   and serve its Reply Brief in support of its Motion for Leave to Serve Amended Infringement
11   Contentions is Thursday May 2, 2019; and
12           WHEREAS, the hearing on Ipsilium’s Motion for Leave to Serve Amended Infringement
13   Contentions is scheduled for Thursday, May 22, 2019 (Dkt. No. 87);
14           NOW, THEREFORE, the parties hereby stipulate and request the Court to Order that the
15   foregoing deadlines be taken off calendar pending the outcome of the parties’ settlement discussions.
16   No other deadlines will be affected by this change.
17
      DATED: May 2, 2019                                    By /s/ Sean P. DeBruine
18                                                          Sean P. DeBruine (No. 168071)

19                                                          Attorney for Plaintiff
                                                            IPSILIUM, LLC
20
                                                            By /s/ Sarah E. Piepmeier
21
                                                            Sarah E. Piepmeier (No. 227094)
22                                                          Attorney for Defendant
                                                            CISCO SYSTEMS, INC.
23

24   PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26   DATED: _________
             5/6/2019                              _____________________________________
27                                                 Hon. Haywood S. Gilliam, Jr.
                                                   United States District Judge
28
                                                        1
     Stipulation and [Proposed] Order                             Case No. 4-17-cv-07179-HSG (DMR)
     to Suspend Deadlines
